     Case 1:20-cv-01707-LMM-CCB Document 5 Filed 05/08/20 Page 1 of 11




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

EQUAL EMPLOYMENT           )
OPPORTUNITY COMMISSION, )
                           )                 CIVIL ACTION NO.
              Plaintiff,   )
                           )                 1:20-CV-01707-LMM-CCB
v.                         )
                           )                 JURY TRIAL DEMANDED
WRIG MANAGEMENT, LLC,      )
and                        )
WRIG SUGAR HILL, LLC,      )
d/b/a LOCOS GRILL AND PUB, )
                           )
              Defendants.  )
                           )

                       FIRST AMENDED COMPLAINT

      This is an action under Title VII of the Civil Rights Act of 1964 (“Title VII”),

as amended, and Title I of the Civil Rights Act of 1991, to correct unlawful

employment practices based on sex and retaliation and to provide appropriate relief

to Anya McDuffie (“McDuffie”), who was adversely affected by such practices. The

United States Equal Employment Opportunity Commission (the “Commission” or

“EEOC”) alleges that Defendants WRIG Management, LLC and/or WRIG Sugar

Hill, LLC, collectively d/b/a Locos Grill & Pub (“Defendants”), engaged in

intentional discrimination against McDuffie by subjecting her to a hostile work

environment based on her sex (female), by failing to take prompt and effective

remedial action to remedy the hostile work environment, and by taking adverse
     Case 1:20-cv-01707-LMM-CCB Document 5 Filed 05/08/20 Page 2 of 11




employment action against McDuffie in retaliation for her complaints of sexual

harassment, all in violation of Title VII.

                           JURISDICTION AND VENUE

      1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, 1343 and 1345. This action is authorized and instituted pursuant to Section

706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), as

amended, 42 U.S.C. §§ 2000e-5(f)(1) and (3); and Section 102 of the Civil Rights

Act of 1991, 42 U.S.C. § 1981(a).

      2.     The employment practices alleged to be unlawful were committed

within the jurisdiction of the United States District Court for the Northern District

of Georgia, Atlanta Division. Venue is proper in this Court under 28 U.S.C. § 1391.

                                      PARTIES

      3.     Plaintiff, the EEOC, is the agency of the United States of America

charged with the administration, interpretation, and enforcement of Title VII and is

expressly authorized to bring this action by 706(f)(1) and (3) of Title VII, 42 U.S.C.

§ 2000e-5(f)(1) and (3).

      4.     At all relevant times, Defendant WRIG Management, LLC’s principal

place of business has been located at 9850 Nesbit Ferry Rd Ste 12, Alpharetta, GA,

30022, it has conducted business in the State of Georgia, and it has continuously had

at least 15 employees.



                                             2
     Case 1:20-cv-01707-LMM-CCB Document 5 Filed 05/08/20 Page 3 of 11




      5.     At all relevant times, Defendant WRIG Sugar Hill’s principal place of

business has been located at 9850 Nesbit Ferry Rd Ste 12, Alpharetta, GA, 30022, it

has conducted business in the State of Georgia, and it has continuously had at least

15 employees.

      6.     At all relevant times, Defendants collectively and/or singularly have

conducted business and represented themselves to the public under the name “the

Derby” and/or “Locos Grill & Pub.”

      7.     Upon information and belief, Defendants have interrelated operations,

common management, centralized control of labor relations, and common

management and financial control.

      8.     Upon information and belief, Defendants were so integrated with

respect to ownership and operations as to constitute a single or integrated employer

for purposes of Title VII.

      9.     Upon information and belief, Defendants jointly controlled the terms

and conditions of employment of McDuffie as to constitute joint employers for

purposes of Title VII.

      10.    At all relevant times, Defendants have been employers engaged in an

industry affecting commerce within the meaning of Sections 701 (g) and (h) of Title

VII, 42 U.S.C. § 2000e (g) and (h).




                                         3
      Case 1:20-cv-01707-LMM-CCB Document 5 Filed 05/08/20 Page 4 of 11




                      ADMINISTRATIVE PROCEDURES

       11.   More than thirty days prior to the institution of this lawsuit, McDuffie

filed a charge of discrimination with the Commission alleging violations of Title VII

by Defendants.

       12.   On July 17, 2019, the Commission issued to Defendants a Letter of

Determination finding reasonable cause to believe that Title VII had been violated

and inviting Defendants to join with the Commission in informal methods of

conciliation to endeavor to eliminate the unlawful employment practices and provide

appropriate relief.

       13.   On December 2, 2019, the Commission issued to Defendants a Notice

of Failure of Conciliation advising Defendants that the Commission was unable to

secure from Defendants a conciliation agreement acceptable to the Commission.

       14.   All conditions precedent to the institution of this lawsuit have been

fulfilled.

                           STATEMENT OF CLAIMS

       15.   Since at least June 2017, Defendants have engaged in unlawful

employment practices at their restaurant in Sugar Hill, Georgia, in violation of

Section 102 of Title VII, 42 U.S.C. § 2000e-3(a), by subjecting McDuffie to a hostile

work environment based on her sex (female), by failing to take prompt and effective




                                         4
     Case 1:20-cv-01707-LMM-CCB Document 5 Filed 05/08/20 Page 5 of 11




remedial action to remedy the hostile work environment, and by retaliating against

her for reporting discrimination.

        16.   Defendants hired McDuffie on or about June 5, 2017 to work at the

Derby Sports Bar as a line cook.

        17.   During McDuffie’s employment, the Derby Sports Bar was rebranded

as a Locos Grill & Pub.

        18.   Shortly after McDuffie began working for Defendants, a male

employee began to verbally harass McDuffie.

        19.   McDuffie reported the harassment to a supervisor on or about June 12,

2017.

        20.   The supervisor failed to report McDuffie’s complaint to Human

Resources.

        21.   Defendants took no action in response to McDuffie’s initial complaint.

        22.   On or about July 14, 2017, the harasser approached McDuffie from

behind, pressed his pelvis and penis against McDuffie’s buttocks through his pants,

and gyrated his hips against her buttocks while she cooked.

        23.   McDuffie immediately told the harasser to stop.

        24.   The harasser told McDuffie, “You know you like it.”




                                          5
     Case 1:20-cv-01707-LMM-CCB Document 5 Filed 05/08/20 Page 6 of 11




      25.    On or about July 22, 2017, the harasser followed McDuffie to the

restroom while she was cleaning and asked if she wanted him to join her in the

restroom to show her what he was “working with.”

      26.    McDuffie rebuffed the harasser’s advances.

      27.    On or about July 29, 2017, the harasser again approached Charging

Party from behind while she was cooking.

      28.    McDuffie loudly told the harasser to stop in front of the restaurant

manager, and the harasser gave her a menacing look.

      29.    McDuffie then loudly asked the harasser for assistance performing their

job cooking orders, but he refused to help and instead screamed at McDuffie.

      30.    Upset about the events on July 29, 2017, McDuffie asked to speak with

the restaurant manager in an effort to report the harassment.

      31.    The restaurant manager told McDuffie he did not have time to talk to

her and did not follow up with McDuffie after the customers left for the day.

      32.    McDuffie called Human Resources on or about July 29, 2017, but no

one answered.

      33.    On or about July 31, 2017, McDuffie approached a Human Resources

representative who was visiting the restaurant and told the representative that she

had been subjected to physical and verbal sexual harassment by a coworker.




                                         6
     Case 1:20-cv-01707-LMM-CCB Document 5 Filed 05/08/20 Page 7 of 11




      34.       McDuffie also told Human Resources that she had previously reported

the harassment to a supervisor and attempted to report the harassment to the

restaurant manager, but that she had been ignored.

      35.       Human Resources provided the restaurant manager with forms for

McDuffie to complete.

      36.       On or about August 3, 2017, McDuffie returned the completed

harassment form to the restaurant manager.

      37.       Upon information and belief, the restaurant manager interviewed some

employees regarding whether they had witnessed any inappropriate behavior, but he

provided no details to any witnesses about the nature of McDuffie’s complaints or

her identity.

      38.       The harasser admitted to the restaurant manager that he had “snapped”

at McDuffie.

      39.       McDuffie was not told the results of any alleged investigation.

      40.       On or about September 14, 2017, McDuffie approached the restaurant

owner and asked to speak with him about her sexual harassment complaint, and he

agreed to speak with her.

      41.       McDuffie did not meet with the owner, and instead met with the Human

Resources representative and restaurant manager—who told her there was no

evidence to support her claims.



                                            7
     Case 1:20-cv-01707-LMM-CCB Document 5 Filed 05/08/20 Page 8 of 11




      42.    The Human Resources representative encouraged Charging Party to

resign, but McDuffie told the representative that she did not want to lose her job.

      43.    The Human Resources representative asked McDuffie, “What do you

want me to do about it?”

      44.    McDuffie told the Human Resources representative that she felt

uncomfortable around her harasser.

      45.    McDuffie, the Human Resources representative, and the restaurant

manager agreed that McDuffie and her harasser would no longer work the same shift

and that Defendants would counsel the harasser and would explain why he and

McDuffie were no longer working the same shift.

      46.    Defendants then sent McDuffie home and did not allow her to complete

the remainder of her shift.

      47.    Defendants never implemented the agreed-upon remedy.

      48.    Defendants never again scheduled McDuffie to work, nor did

Defendants inform McDuffie that she had been placed on any schedules.

      49.    Defendants never counseled the harasser regarding any changes to his

shift or that he should avoid McDuffie.

      50.    Between on or about September 15, 2017 and September 20, 2017,

McDuffie repeatedly contacted Human Resources and the restaurant manager

regarding returning to work, but she was ignored.



                                          8
      Case 1:20-cv-01707-LMM-CCB Document 5 Filed 05/08/20 Page 9 of 11




          51.   The unlawful employment practices complained of above were

intentional.

          52.   The unlawful employment practices complained of above were done

with malice and/or with reckless indifference to McDuffie’s federally protected

rights.

                               PRAYER FOR RELIEF

          Wherefore, the Commission respectfully requests that this Court:

          A.    Grant a permanent injunction enjoining Defendants, Defendants’

officers, agents, servants, employees, attorneys, and all persons in active concert or

participation with Defendants, from maintaining a sexually hostile work

environment, engaging in employment practices which discriminate against

employees based on their sex, subjecting employees to adverse employment actions

for engaging in protected activity by complaining about unlawful employment

practices, and otherwise engaging in any other employment practices which

discriminate against employees for engaging in protected activity.

          B.    Order Defendants to institute and carry out policies, practices, and

programs that provide equal employment opportunities for all employees who

engage in protected activity and which eradicate the effects of its past and present

unlawful employment practices.




                                            9
     Case 1:20-cv-01707-LMM-CCB Document 5 Filed 05/08/20 Page 10 of 11




      C.     Order Defendants to make McDuffie whole, by providing appropriate

back pay with prejudgment interest, in amounts to be determined at trial, and other

affirmative relief necessary to eradicate the effects of Defendants’ unlawful

employment practices, including but not limited to reinstatement or front pay in lieu

of reinstatement.

      D.     Order Defendants to make McDuffie whole, by providing

compensation for past and future pecuniary losses resulting from the unlawful

employment practices described above, in amounts to be determined at trial.

      E.     Order Defendants to make McDuffie whole, by providing

compensation for past and future non-pecuniary losses resulting from the unlawful

practices described above, including inconvenience, emotional pain and suffering,

anxiety, stress, depression, loss of enjoyment of life, and humiliation, in amounts to

be determined at trial.

      F.     Order Defendants to pay McDuffie punitive damages for Defendants’

malicious and reckless conduct described above, in amounts to be determined at trial.

      G.     Grant such further relief as the Court deems necessary and proper in the

public interest.

      H.     Award the Commission its costs in this action.




                                         10
    Case 1:20-cv-01707-LMM-CCB Document 5 Filed 05/08/20 Page 11 of 11




                           JURY TRIAL DEMAND

     The Commission requests a jury trial on all questions of fact raised by its

First Amended Complaint.

                                            Respectfully Submitted,

                                            SHARON FAST GUSTAFSON
                                            General Counsel

                                            GWENDOLYN YOUNG REAMS
                                            Associate General Counsel

                                            ANTONETTE SEWELL
                                            Regional Attorney

                                            LAKISHA DUCKETT ZIMBABWE
                                            Supervisory Trial Attorney

                                            s/ Robyn M. Flegal
                                            Robyn M. Flegal, Esq.
                                            Trial Attorney
                                            Georgia Bar No. 599572
                                            robyn.flegal@eeoc.gov

                                            U.S. Equal Employment Opportunity
                                            Commission
                                            Atlanta District Office
                                            100 Alabama St., SW, Suite 4R30
                                            Atlanta, GA 30303
                                            (404) 562- 6882 (direct)
                                            (404) 562-6905 (facsimile)




                                       11
